Case 1:19-cv-22128-RS Document 45 Entered on FLSD Docket 07/11/2019 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 19-22128-CIV-SMITH/LOUIS

 WOOD MOUNTAIN FISH, LLC,

          Plaintiff,

 v.

 MOWI ASA, et al.,

       Defendants.
 _______________________________/

                                                      ORDER

          THIS CAUSE came before the Court on Plaintiff Wood Mountain Fish LLC’s Motion for

 Approval of Plan for Alternative Service of Process on Norwegian Defendants and Incorporated

 Memorandum of Law (ECF No. 26). In its Motion, Plaintiff requests that the Court authorize

 alternative service of process on six Norwegian Defendants 1 involved in this suit (“Norwegian

 Defendants”). (See Mot. at 1). Plaintiff proposes serving the Norwegian Defendants by email, by

 digital publication on a specially created website, and by service on U.S. subsidiary offices. 2 (See

 id. at 2).

          The Norwegian Defendants are all residents of Norway. Each of the Defendants “is a major

 international business that conducts substantial business by email and maintains well-kept

 webpages in the English language.” (Id. at 9). These Defendants operate numerous websites that

 are accessible to current and prospective buyers of farm-raised Atlantic Salmon and use electronic



 1
   The Norwegian Defendants include Mowi ASA (“Mowi”), Grieg Seafood ASA (“Greig”), Bremnes Seashore AS
 (“Bremnes”), Ocean Quality AS (“OQ”), SalMar ASA (“SalMar”), and Leroy Seafood Group ASA (“Leroy”). (See
 Mot. at 1).
 2
   An identical plan for alternative service of process was ordered by the Honorable Cecilia M. Altonaga, United States
 District Judge, in a related proceeding, In re: Farm-Raised Salmon and Salmon Prods. Antitrust Litig., Case No. 19-
 21551-CIV-ALTONAGA/Goodman (ECF No. 29), involving the same six Norwegian Defendants.
Case 1:19-cv-22128-RS Document 45 Entered on FLSD Docket 07/11/2019 Page 2 of 4



 means as a reliable form of communication. (See Silton Decl., ¶¶ 5, 8, 11, 13, 18, 23). The

 Norwegian Defendants’ email addresses are operational and a reliable means of communicating

 with them. (See Silton Decl., ¶¶ 6-7, 14-18). Additionally, Plaintiff has created a publication

 website located at https://www.whafh.com/case-information-documents/, where copies of the

 Complaint and all other documents on file in this action will be displayed. (See Silton Decl., ¶ 3).

        Federal Rule of Civil Procedure 4(f)(3) authorizes a district court to order an alternate

 method for service to be effected upon foreign defendants provided it is not prohibited by

 international agreement and is reasonably calculated to give notice to the defendants. See Fed. R.

 Civ. P. 4(f)(3); see also Karsten Mfg. Corp. v. Store, No. 18-CIV-61624, 2018 WL 8060707, at *1

 (S.D. Fla. July 26, 2018) (authorizing alternative service of process via email and digital

 publication); Brookshire Bros., Ltd. v. Chiquita Brands Int’l, Inc., No. 05-CIV-21962, 2007 WL

 1577771, at *2 (S.D. Fla. May 31, 2007) (“[D]istrict courts have broad discretion under Rule

 4(f)(3) to authorize other methods of service that are consistent with due process and are not

 prohibited by international agreements.”) (citing Prewitt Enters., Inc. v. Org. of Petroleum

 Exporting Countries, 353 F.3d 916, 921, 927 (11th Cir. 2003))).

        Service by email or publication is not prohibited under international agreement in this case.

 (See Mot. at 6). Both the United States and Norway are signatories to The Hague Convention on

 the Service Abroad of Extra-Judicial Documents in Civil and Commercial Matters, Nov. 15, 1965,

 20 U.S.T. 361 (the “Hague Convention”), which does not specifically preclude service by email

 or publication. See Karsten, 2018 WL 8060707, at *1. Where a signatory nation has objected to

 the alternative means of service provided by Section 10 of The Hague Convention, that objection

 is expressly limited to those means listed in the objection and does not represent a blanket objection

 to other forms of service, such as email or publication. See id. at *2 (authorizing service by email



                                                   2
Case 1:19-cv-22128-RS Document 45 Entered on FLSD Docket 07/11/2019 Page 3 of 4



 and publication) (citing Stat Med. Devices, Inc. v. HTL-Strefa, Inc., Case No. 15-cv- 20590, 2015

 WL 5320947, at *3 (S.D. Fla. Sept. 14, 2015) (authorizing service by email)). A court acting under

 Rule 4(f)(3) therefore remains free to order alternative means of service where a signatory nation

 has not expressly objected to those means. See Karsten, 2018 WL 8060707, at *2 (citing Gurung

 v. Malhotra, 279 F.R.D. 215, 219 (S.D.N.Y. 2011)). Accordingly, service by email, publication,

 or through a subsidiary does not violate an international agreement. Service through a subsidiary

 is also sufficient to satisfy Rule 4(f)(3) because it does not violate The Hague Convention. See In

 re Cathode Ray Tube Antitrust Litig., No. 07-5944, 2008 WL 4104341 (N.D. Cal. Sept. 3, 2008)

 (authorizing service of foreign defendant through domestic subsidiary and counsel); In re LDK

 Solar Sec. Litig., No. C 07-05182, 2008 WL 2415186 (N.D. Cal. June 12, 2008) (authorizing

 service on local subsidiary).

        Plaintiff’s service plan is reasonably calculated to give notice to the foreign Defendants.

 Plaintiff cites numerous cases where courts have authorized plaintiffs to serve foreign defendants

 through email, publication, and a subsidiary. (See Mot. at 8-13) (listing cases authorizing service

 via email and then listing cases authorizing service on a subsidiary). Similar to those cited cases,

 here too (1) Defendants conduct a majority of their business over the Internet; (2) Defendants

 routinely use email to conduct their business; (3) Defendants have subsidiaries in the United States

 that have a sufficiently close relationship to the Defendant parent companies; and (4) Plaintiff

 shows that email is likely to reach Defendants. See Karsten, 2018 WL 8060707, at *2 (citing Rio

 Props. Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1017–18 (9th Cir. 2002)).

        Thus, Plaintiff has shown good cause why leave should be granted to allow service of

 summonses, the Complaint, and all subsequent filings in this matter upon the six Norwegian

 Defendants via e-mail or digital publication.



                                                  3
Case 1:19-cv-22128-RS Document 45 Entered on FLSD Docket 07/11/2019 Page 4 of 4



        For the foregoing reasons, it is

        ORDERED AND ADJUDGED that Plaintiff’s Motion for Approval of Plan for

 Alternative Service of Process on Norwegian Defendants and Incorporated Memorandum of Law

 (ECF No. 26) is GRANTED as follows:

        1.      Plaintiff may serve summons, a copy of the Complaint, and all other future filings

 in this matter upon each Norwegian Defendant via the email addresses provided by that Defendant

 (i) as part of the data related to its online marketing, advertising, sales and website, including

 customer service email address and onsite contact form; or (ii) via its sales agents in the United

 States listed on the website for each domain name; and

        2.      Plaintiff may serve summons, a copy of the Complaint, and all other future filings

 in this matter upon the Norwegian Defendants via publication by posting a copy of the same on

 the website available at https://www.whafh.com/case-information-documents/.

        DONE AND ORDERED in Fort Lauderdale, Florida this 11th day of July, 2019.




                                                     ___________________________
                                                     RODNEY SMITH
                                                     UNITED STATES DISTRICT JUDGE

 cc: All counsel of record




                                                 4
